— Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered May 30, 1989, convicting defendant after a jury trial of rape in the first degree, sodomy in the first degree, and robbery in the first degree, and sentencing him to concurrent, indeterminate terms of imprisonment of twelve and one-half to twenty-five years, to run consecutively to a previously unrelated imposed sentence of twenty-five to fifty years, unanimously affirmed.
Contrary to defendant’s argument we find that the victim’s identification testimony was legally sufficient. (People v Contes, 60 NY2d 620, 621.) The incident, which lasted several minutes, occurred in a well-lighted elevator and well-lighted stairwell. The victim’s description to the police was consistent with defendant’s appearance and she identified him at a pre-trial lineup.
Defendant is not entitled to a modification of his sentence because the trial court at sentencing mentioned that defendant’s conviction in the earlier New York County case was on appeal. We find ample justification for the sentence imposed. Concur — Murphy, P. J., Milonas, Ellerin, Kupferman and Rubin, JJ.